Name: Commission Regulation (EC) No 2237/2000 of 9 October 2000 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: food technology;  agricultural policy; NA;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R2237Commission Regulation (EC) No 2237/2000 of 9 October 2000 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine Official Journal L 256 , 10/10/2000 P. 0018 - 0018Commission Regulation (EC) No 2237/2000of 9 October 2000amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Commission Regulation (EC) No 1622/2000(2), and in particular Article 80 thereof,Whereas:(1) It should be specified that costs relating to distillation carried out before the entry into force of Regulation (EC) No 1493/1999 are governed by the rules laid down in Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 1677/1999(4).(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following Article 3a is inserted into Commission Regulation (EC) No 1608/2000(5):"Article 3aCosts relating to distillation carried out before 1 August 2000 shall be borne by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund in accordance with the relevant provisions of Regulation (EEC) No 822/87."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 1.(3) OJ L 84, 27.3.1987, p. 1.(4) OJ L 199, 30.7.1999, p. 8.(5) OJ L 185, 25.7.2000, p. 24.